Citation Nr: 0929242	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue (to include metastasis to the neck).  

2.  Entitlement to service connection for soft tissue 
sarcoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from September 1966 to 
June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the Cleveland RO denied 
service connection for soft tissue sarcoma and for squamous 
cell carcinoma of the tongue.  In addition, in a 
February 2003 rating decision the Cleveland RO granted 
service connection for squamous cell carcinoma of the lung, 
status-post right upper lobectomy, and assigned a 
noncompensable rating.  The Veteran's disagreement with those 
decisions led to this appeal.  

During the course of the appeal, the Veteran moved to 
Florida, and he and his wife testified before a Decision 
Review Officer (DRO) at the St. Petersburg, Florida, RO in 
August 2003.  Subsequently, in a rating decision dated in 
January 2005, the St. Petersburg RO increased the initial 
rating for the Veteran's service-connected squamous cell 
carcinoma of the lung, status-post right upper lobectomy, 
from noncompensable to a 10 percent rating.  The Veteran 
continued his appeal as to the rating for his lung cancer and 
his claims for service connection for soft tissue sarcoma and 
squamous cell carcinoma of the tongue.  He and his wife 
testified before the undersigned Veterans Law Judge at a 
hearing held at the St. Petersburg RO in December 2005.  

At the December 2005 hearing, the Veteran moved that his case 
be advanced on the Board's docket.  The undersigned Veterans 
Law Judge granted that motion and so notified the Veteran and 
his representative in a December 2005 letter.  

In a decision dated in January 2006, the Board denied service 
connection for squamous cell carcinoma of the tongue (to 
include metastasis to the neck) due to exposure to herbicide 
in service and also denied service connection for soft tissue 
sarcoma due to exposure to herbicides in service.  At that 
time, the Board remanded the claim of entitlement to an 
initial rating in excess of 10 percent for squamous cell 
carcinoma of the lung, status-post right upper lobectomy, for 
additional development and readjudication.  That increased 
rating claim is not currently before the Board.

The Veteran appealed the Board's denial of his service 
connection claims to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Veteran and the 
VA General Counsel filed their Joint Motion for an Order 
Vacating and Remanding the Board Decision and Incorporating 
the Terms of This Motion (Joint Motion), and the Court 
granted the motion in April 2007.  

In its April 2007 Order, the Court vacated that part of the 
January 2006 Board decision that denied service connection 
for squamous cell carcinoma of the tongue (to include 
metastasis to the neck) and service connection for soft 
tissue sarcoma, both claimed due to exposure to herbicides in 
service.  Pursuant to the Joint Motion, those service 
connection claims were returned to the Board, and in 
June 2007, the Board remanded the claims for further 
development and readjudication by the RO.  The service 
connection claims are now before the Board for further 
appellate consideration.  

Other matters

As noted above, in January 2006, the Board remanded the claim 
of entitlement to an initial rating in excess of 10 percent 
for squamous cell carcinoma of the lung, status-post right 
upper lobectomy, for additional development and 
readjudication.  That increased rating claim is not currently 
before the Board.  In this regard, the Board notes that since 
the time of the Board's January 2006 remand, the Veteran has 
undergone VA respiratory examinations in February 2006 and 
August 2008, but there has been no readjudication of the 
claim by the agency of original jurisdiction.  As there is no 
indication that the Veteran has withdrawn his appeal on the 
issue of entitlement to an initial rating in excess of 
10 percent for squamous cell carcinoma of the lung, status-
post right upper lobectomy, the Board refers that issue to RO 
for appropriate action including readjudication of the claim 
and issuance of an appropriate supplemental statement of the 
case if the benefit sought on appeal remains denied.  


FINDINGS OF FACT

1.  Competent medical evidence of record relates the 
Veteran's squamous cell carcinoma of the tongue with 
metastasis to the neck to in-service exposure to herbicides.  

2.  There is no competent medical evidence of record 
demonstrating that the Veteran has soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  Service connection for squamous cell carcinoma of the 
tongue with metastasis to the neck is established.  
38 U.S.C.A. §§ 1101, 1110, 1112(a), 1116, 5107 (West 2002 & 
West Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Service connection for soft tissue sarcoma due to 
exposure to herbicides in service is not warranted on a 
direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1116, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the Board concludes that no further notice or 
assistance is required as the claim of service connection for 
squamous cell carcinoma of the tongue with metastasis to the 
neck because the outcome of the Board's decision on that 
issue is favorable to the Veteran, and no prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384. 393 (1993).  

Pertaining to the issue of service connection for soft tissue 
sarcoma, in April 2001, following receipt of the Veteran's 
claim for service connection for soft tissue sarcoma due to 
exposure to herbicides, the Cleveland RO sent the Veteran a 
letter in which it told him that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things: (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, evidence of presumptive 
condition within a specified time after service (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The RO said that it would obtain service records 
from the military, if appropriate, and would obtain any 
medical records from VA medical centers.  The RO also 
notified the Veteran that he should complete and return 
release authorization for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO explained that medical 
evidence would show a current disability and that medical 
records or medical opinions usually showed whether there was 
a relationship between a current disability and service.  

The RO told the Veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  

In addition, in a letter dated in September 2003, the St. 
Petersburg RO addressed the service connection claims that 
continued to be at issue, including service connection for 
soft tissue sarcoma.  The RO again notified the Veteran that 
to establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained 
medical records or medical opinions usually showed the 
relationship between the current disability and an injury, 
disease, or event in service, but that under certain 
circumstances the relationship was presumed for veterans who 
served in Vietnam and had certain diseases.  

In the September 2003 letter, the St. Petersburg RO notified 
the Veteran of what evidence VA had obtained and would obtain 
and also notified him that he must provide enough information 
about his records so that VA could request them.  The RO 
emphasized to the Veteran his responsibility that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In addition, the RO provided a 
form that the Veteran could sign and return stating he did 
not have any additional medical evidence to provide.  In 
response, the Veteran telephoned the RO in late September 
2003 and stated he had no new medical evidence to provide and 
reported that he was receiving all of his medical care from 
VA.  

In addition to the foregoing, in a letter dated in July 2007, 
the VA Appeals Management Center (AMC) listed types of 
evidence that would help VA make its decision regarding his 
service connection claims.  In that letter, the AMC made a 
specific request to the Veteran that he identify the name and 
address of any physician who had told him he has soft tissue 
sarcoma.  The AMC told the Veteran the physician should 
provide a written report, with a pathology report if 
available, stating that he (the Veteran) has been diagnosed 
as having soft tissue sarcoma.  The AMC also notified the 
Veteran that he could send any medical reports in possession, 
and provided him with release authorization forms he could 
complete and return to authorize release of information from 
any doctors and/or hospitals concerning any treatment he had 
received.  The AMC also requested that the Veteran identify 
the dates and places of any VA treatment and told the Veteran 
it would obtain the reports.  The AMC again told the Veteran 
what the evidence must show to establish service connections, 
and in addition described how VA determines a disability 
rating and effective date if a service connection claim is 
granted.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the Veteran was provided substantial content-complying 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case in March 2009.  Mayfield 
v. Nicholson, 444 F.3d 1317, 1333-34 (Fed. Cir. 2007) (timing 
error can be cured by adequate notice and subsequent 
readjudication without resorting to prejudicial error 
analysis).  

As to the duty to assist, the Veteran's service treatment 
records as well as his service personnel records are in the 
claims file, and post-service private and VA medical records 
identified by the Veteran have been obtained and associated 
with the claims file as have records from the Social Security 
Administration related to the Veteran's disability claim with 
that agency.  In addition, the Veteran testified at the 
August 2003 DRO hearing and at the December 2005 hearing 
before the undersigned.  The Veteran underwent a VA 
examination with medical opinion in August 2008, and the 
Veteran has submitted a medical opinion pertaining to his 
claim for service connection for squamous cell carcinoma of 
the tongue with metastasis to the neck.  Neither the Veteran 
nor his representative has indicated that the Veteran has or 
knows of any additional information that relates to his claim 
for service connection for soft tissue sarcoma.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of 38 C.F.R. § 3.307, 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D, 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); 64 Fed. Reg. 
59232 (1999); 67 Fed. Reg. 42600-08 (2002); 68 Fed. Reg. 
27,630-41 (2003).  More recently, VA clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions to include 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL); skin cancers (melanoma, basal, 
and squamous cell); breast cancer; cancers of the female 
reproductive system (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; respiratory 
disorders (other than certain respiratory cancers); 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32395-407 
(2007).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999). 

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service, "a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee 34 F.3d at 1043.  In order to prevail on direct 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background

The Veteran is seeking service connection for soft tissue 
sarcoma and service connection for squamous cell carcinoma of 
the tongue.  He does not contend that the cancers were 
present in service or for many years thereafter.  Rather, he 
contends he incurred these cancers as a result of herbicide 
exposure during active service in the Republic of Vietnam.  
The Veteran's service treatment records include no complaint 
or finding related to the claimed disabilities.  His service 
personnel records show he was in Vietnam from January 1967 to 
January 1968 and served with a transportation company.  The 
Veteran has testified that his work in Vietnam included 
unloading ships and sometimes he was exposed to liquids that 
leaked from barrels that he understood to contain weed 
killers.  He testified that he knew nothing else about the 
contents of the barrels and paid no attention to any labels 
that might have been on them.  He contends that because he 
never smoked, was always healthy, and has no family history 
of cancer that his cancer must be the result of exposure to 
herbicides in service.  The Veteran also testified that 
following service he was a salesman and that he was a 
superintendent for a roofing company.  He said that work 
involved traveling around checking on crews and how the jobs 
were going.  He testified theat he never worked on the roofs 
themselves or laid the tiles, etc.  He testified that he was 
also a tree trimmer and in doing that was helping his father 
for years.  

The Veteran testified that he first started noticing problems 
with his tongue in about December 1996 and had surgery in 
October 1997.  He testified that his doctor speculated that 
since he was never a smoker and had been in good health that 
his cancer was probably from Agent Orange in Vietnam.  At 
times, the Veteran has argued that he has a throat cancer 
including the tongue and trachea, thereby qualifying as a 
respiratory cancer for which service connection based on 
herbicide exposure may be granted on a presumptive basis.  

The claims file includes extensive clinical records from the 
Veteran's private physicians.  The medical records show that 
the Veteran presented initially with a sore throat and ear 
ache in early January 1997.  He then noticed lumps 
bilaterally in his neck.  He saw his family physician and was 
treated initially with an antibiotic, but was then referred 
to an ear, nose, and throat (ENT) specialist.  Evaluation, 
including a computed tomography (CT) study of the neck in 
late May 1997, showed a 4-centimeter mass at the base of the 
tongue base extending to the hypopharynx to the level of the 
pre-epiglottic space with bilateral cervical lymphadenopathy 
as well as submaxillary triangle with posterior cervical 
chains.  A biopsy in June 1997 showed an infiltrating 
squamous cell carcinoma of the right base of the tongue.  A 
left neck node aspiration done on the same date in June 1997 
showed possible metastatic squamous carcinoma.  The Veteran 
then underwent radiation therapy followed by both right and 
left neck node dissection, including left radical neck 
dissection.  

Squamous cell cancer of the tongue (to include metastasis to 
the neck)

As was outlined above, the Veteran's service treatment 
records include no complaint or finding that has been 
associated with his squamous cell carcinoma of the tongue, 
and 1996 is the earliest the Veteran has reported symptoms 
and 1997 is the time of initial diagnosis.  There is, 
therefore, no basis for service connection for squamous cell 
carcinoma of the tongue as having been manifest in service or 
within the first post-service year, the latter of which would 
allow service connection on presumptive basis as a chronic 
disease under 38 C.F.R. § 3.309(a). 

At times during the appeal, the  Veteran has argued that he 
has a throat cancer including the tongue and trachea, thereby 
qualifying as a respiratory cancer for which service 
connection based on herbicide exposure may be granted on a 
presumptive basis under 38 C.F.R. § 3.309(e).  Although there 
is medical evidence that the Veteran was diagnosed as having 
a primary lung cancer in 1999 for which service connection 
has been previously granted on a presumptive basis, there is 
of record no medical evidence showing that the Veteran's 
squamous cell cancer of the tongue involves the trachea as 
argued by the Veteran.  

Thus, the medical evidence of record does not support this 
contention as it does not include a diagnosis of cancer of 
the trachea or even suggest involvement of the trachea, and 
there is only the Veteran's opinion on this matter.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he has 
cancer of the trachea is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board therefore finds the diagnosed cancer under 
consideration here, that is, squamous cell carcinoma of the 
tongue, is not among the diseases for which service 
connection may be presumed based on exposure to herbicides, 
precluding a grant of service connection under the provisions 
of 38 C.F.R. § 3.309(e).  

Regardless of whether squamous cell carcinoma of the tongue 
is listed as a presumptive disease under 38 C.F.R. 
§ 3.309(e), the Veteran may establish service connection 
based on herbicide exposure by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.  

The medical evidence outlined above shows that the Veteran 
has been diagnosed as having squamous cell cancer of the 
tongue and that it involved nearby lymph nodes requiring 
extensive surgery to his tongue and neck.  The Veteran's 
service personnel records show he served in Vietnam from 
January 1967 to January 1968, and his exposure to an 
herbicide agent is presumed.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  

His claim is, therefore, supported by medical evidence of a 
current diagnosis of disability and evidence of an in-service 
injury.  For the reasons discussed below, the Board finds 
there is competent evidence that the squamous cell carcinoma 
of the tongue with metastasis to the neck is related to an 
in-service injury, including the herbicide exposure.  
Hickson, 12 Vet. App. at 253.  

In this regard, the Veteran submitted a June 2000 letter from 
his ENT physician, Atul N. Balwally, M.D.  In the letter, Dr. 
Balwally stated that he had been seeing Veteran since April 
1997 when he presented with difficulty swallowing.  Dr. 
Balwally stated that examination revealed a large base of 
tongue lesion with bilateral neck adenopathy.  He said that a 
biopsy revealed squamous cell carcinoma, which originated in 
the base of the tongue.  Dr. Balwally said that the Veteran 
then underwent radiation and chemotherapy followed by 
bilateral neck dissections and had had no further recurrence 
in this region.  In the same paragraph, Dr. Balwally said 
that most recently the Veteran had a right sided lung lesion, 
which also was biopsy proven for squamous cell carcinoma for 
which the Veteran underwent a partial pneumonectomy.  Dr. 
Balwally stated that the Veteran did not have a history of 
cigarette abuse, which would be expected in patients who have 
such lesions.  He noted that the Veteran had never smoked.  
He said that the Veteran was, however, exposed to Agent 
Orange and it may have been this exposure that led to this 
tumor.  

In August 2008, a VA physician examined the Veteran and 
reviewed his medical history including the medical evidence 
showing the diagnosis of squamous cell carcinoma of the 
tongue, radiation and chemotherapy, resection of the tumor, 
and radical neck dissections.  In the August 2008 examination 
report, under employment history, the physician noted the 
Veteran's usual occupation was roofing superintendent with 
retirement in 1999.  The diagnosis after examination was 
squamous cell carcinoma of the tongue with metastasis to the 
neck with residuals of scarring, altered taste and chewing.  
The physician said it is her opinion that it is less likely 
as not (less than 50/50 probability) that the Veteran's 
squamous cell carcinoma of the tongue with metastasis to the 
neck was caused by or a result of active service or any 
incident of service, including exposure to herbicides in 
service.  Under the heading rationale, the physician said 
that per current information, squamous cell carcinoma of the 
tongue is not an Agent Orange presumptive condition, is not a 
sarcoma, is not a respiratory cancer of the lung, bronchus, 
larynx, or trachea, and does not fit into any of the other 
categories of Agent Orange presumptive conditions.  She said 
there is no objective evidence in the Veteran's service 
treatment records of any complaint even remotely related to 
squamous cell carcinoma of the tongue, and the physician 
concluded by saying it would be speculative to opine the 
cause of the Veteran's squamous cell carcinoma of the tongue 
with metastasis to the neck.  

In a letter dated in December 2008, Dr. Balwally wrote 
stating that his letter was intended to supplement his 
June 2000 letter.  He summarized the Veteran's medical 
history and said that in April 1997 the Veteran presented 
with difficulty swallowing, and physical examination revealed 
a large base of tongue lesion with bilateral neck adenopathy.  
Dr. Balwally stated that biopsy revealed squamous cell 
carcinoma of the neck, and the neck cancer lesion was a T4 
N2B MO squamous cell carcinoma, which originated in the base 
of the tongue and metastasized to the neck.  

In his December 2008 letter, Dr. Balwally went on to say that 
the Veteran does not have a history of cigarette abuse, which 
would be expected in patients who have such lesions.  He 
noted that that the Veteran had in fact never smoked but that 
he was exposed to Agent Orange during his active duty while 
he served in Vietnam.  The physician said it is therefore his 
professional opinion that it is at least as likely as not 
that the Veteran's tongue and neck cancers were the result of 
his exposure to Agent Orange during service in Vietnam.  Dr. 
Balwally said that given the Veteran has no history of 
cigarette smoking, he believes it is highly likely that his 
tongue, neck, and lung cancers resulted from his Agent Orange 
exposure.  

The physician further stated that since the Veteran had 
become his patient, he had from time to time physically 
examined him, had reviewed his medical records, and had 
reviewed the results of various diagnostic procedures 
performed on the Veteran.  The physician said that in 
reaching his professional opinion regarding the squamous cell 
diagnoses, including squamous cell carcinoma of the tongue, 
neck, and lung, he had relied on all these sources of 
information as well as upon his education, training, and 
twelve years of professional experience as a physician.  

Although there is no independent evidence documenting the 
Veteran's personal exposure to Agent Orange, based on his 
service personnel records, the Board finds the Veteran had 
active military service in the Republic of Vietnam 
January 1967 to January 1968, which entitles him to the 
presumption of exposure to herbicide agents in service.  As 
to whether the Veteran's squamous cell carcinoma of the 
tongue with metastasis to the neck is causally related to 
exposure to Agent Orange, the only medical evidence in this 
regard consists of the report of the August 2008 VA 
examination and the opinion from Dr. Balwally.  The opinion 
of the VA physician who examined the Veteran in August 2008 
is clearly against the claim in that she says it is less 
likely than not that the Veteran's squamous cell carcinoma of 
the tongue was caused by or a result of active service or any 
incident of service, including exposure to herbicides in 
service.  The only reason she gives for her opinion that 
there is less than a 50 percent probability that it is due to 
any incident of service including exposure to herbicides in 
service is her statement that it would be speculative to 
opine the cause of the Veteran's squamous cell carcinoma of 
the tongue.  The opinion of the VA physician is, therefore, 
of limited weight of probative value.  

The Board must weigh this against the opinion offered by Dr. 
Balwally, who, like the VA physician, reviewed the Veteran's 
entire medical record and he, as a treating physician, has 
examined the Veteran on multiple occasions.  Dr. Balwally 
accepted as true the Veteran's exposure to Agent Orange, and, 
as noted above, such exposure is presumed for the Veteran.  
Dr. Balwally stated that a history of cigarette abuse would 
be expected in patients who have lesions of the type found in 
the Veteran, and made clear that given the Veteran has no 
history of any cigarette smoking, it is his opinion that it 
is highly likely that the Veteran's tongue cancer resulted 
from Agent Orange exposure.  Dr. Balwally has provided a 
plausible basis for his opinion in that he has ruled out what 
he implies is the cause of such cancers in most patients, and 
because of this, the Board finds that this competent medical 
evidence in favor of the claim is of greater probative value 
than the only other medical opinion, which is against the 
claim.  Therefore, because the Dr. Balwally's assessment is 
the most probative competent medical evidence addressing 
whether the Veteran's squamous cell carcinoma of the tongue 
with metastasis to the neck is related to exposure to Agent 
Orange in service, the Board finds the weight of the evidence 
supports the claim.  The Board thus concludes that service 
connection for squamous cell carcinoma of the tongue with 
metastasis to the neck is established.  

Soft tissue sarcoma

The Veteran is seeking service connection for soft tissue 
sarcoma due to exposure to herbicides in service.  He has 
made no explicit contentions regarding soft tissue sarcoma 
except with his claim he submitted a copy of office notes 
from his private oncologist, Basel Yanes, M.D.  The Veteran 
highlighted a line in a June 1997 entry, that line stating, 
"soft tissue CT of neck."  In addition, at the August 2003 
hearing, when questioned about soft tissue sarcoma, the 
Veteran pointed to the neck area just below his chin and 
testified that he was told that "soft tissue was here."  
(Aug. 2003 transcript at 6).  

Soft tissue sarcoma is among the diseases listed under 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  
The soft-tissue sarcomas to which the presumption applies are 
limited to the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular, and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e)  

Office notes from Dr. Yanes show that at the Veteran's first 
visit to him in late June 1997, Dr. Yanes noted the Veteran 
had seen an ENT specialist and had a mass at the base of his 
tongue.  The note went on to state, "Bx: infiltrative 
squamous Ca.  Soft tissue CT of neck.  4 cm mass base of 
tongue.  Extending to the hypopharynx.  Prominent necrotic 
cervical nodes bilaterally."  After physical examination, 
the impression reported by Dr. Yanes in his note was squamous 
cell carcinoma of tongue.  Although the line highlighted by 
the Veteran, that is, "Soft tissue CT of neck" includes the 
phrase soft tissue, nowhere in Dr. Yanes note does he mention 
a finding or diagnosis of soft tissue sarcoma.  Further, in 
no other medical record from Dr. Yanes or any other health 
care provider is soft tissue sarcoma (including any of the 
types of soft tissue sarcoma listed in 38 C.F.R. § 3.309(e)), 
mentioned, discussed, or diagnosed.  

Further, at the August 2008 VA examination, the VA physician 
examined the Veteran and reviewed the entire record.  She 
stated specifically that the pathology of the Veteran's 
cancer is squamous cell, not sarcoma, and she said these are 
two distinctly different cancers that are not related.  She 
noted that one of the Veteran's physicians requested a "soft 
tissue" CT scan of the neck, sometimes also referred to as a 
"soft tissue neck."  The VA physician explained that this 
is to distinguish a CT scan of the neck's internal structures 
as opposed to a CT scan of the bones of the cervical spine, 
and she explained that the spine bones would be "hard" 
structures.  The physician went on to say that soft tissue CT 
scan is the name of the procedure and implies absolutely 
nothing about the symptoms or diagnoses that are being 
evaluated by the CT.  

In addition to the foregoing, the Board notes that the 
Veteran did not respond to the July 2007 RO request that he 
identify the name and address of any physician who has told 
him he has soft tissue sarcoma, nor has the Veteran submitted 
or identified additional medical or other evidence pertaining 
to the claim of service connection for soft tissue sarcoma.  

The evidence regarding this claim therefore does not meet the 
first requirement for service connection, that is, the 
showing of current disability because there is no diagnosis 
of soft tissue sarcoma.  In this regard, the Board observes 
that a service-connection claim must be accompanied by 
evidence that establishes the claimant currently has a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (no evidence of current hypertension); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, service connection is not warranted in the absence of 
proof of a present disability. 

Here the only evidence of soft tissue sarcoma is the 
Veteran's own opinion that he has the disease.  The Veteran, 
as a lay person, is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and his 
opinion that he has soft tissue sarcoma is therefore entitled 
to no weight of probative value.  See, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board is left with a record that includes no competent 
evidence of the presence of current disability, that is, soft 
tissue sarcoma, or residuals thereof.  Lacking this essential 
element of the service connection claim and considering the 
entire record, the Board finds that the preponderance of the 
evidence is against the claim for service connection for soft 
tissue sarcoma, and the benefit of the doubt doctrine does 
not apply to this claim.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for squamous cell carcinoma of the tongue 
with metastasis to the neck is granted.  

Service connection for soft tissue sarcoma is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


